Citation Nr: 0934359	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  98-20 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for residuals of bladder cancer prior to May 14, 2001.

2.  Entitlement to an effective date earlier than March 25, 
1998, for the assignment of a 70 percent rating for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a neurological 
disorder involving pain and numbness of the hands and legs as 
a result of exposure to herbicides.

4.  Entitlement to service connection for a neurological 
disorder involving dizziness, fatigue, memory loss, and loss 
of concentration as a result of exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 
1969. 

This case has a lengthy and complex procedural history worth 
discussing.  It comes before the Board of Veterans' Appeals 
(the Board) on appeal from various rating decisions by 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Chicago, Illinois, and St. Petersburg, Florida.

In June 1981, the Chicago RO denied the Veteran's claim of 
entitlement to service connection for urinary bladder cancer 
as a result of exposure to herbicides in service.  The 
Veteran appealed that decision to the Board.  Unfortunately, 
the case was delayed due the decision in Nehmer v. United 
States Veterans Administration, 712 F.Supp. 1404, 1423 (N.D. 
Cal. 1989), in which the District Court invalidated a portion 
of 38 C.F.R. § 3.311a, pertaining to the adjudication of 
claims based on exposure to herbicides containing dioxin, 
holding that the regulation was based on an incorrect 
interpretation of the requirements of the Dioxin Act.  

After many years in which additional evidence was added to 
the record, the RO issued a March 2001 decision in which it 
granted service connection for residuals of bladder cancer 
and assigned an initial 20 percent rating from the date his 
claim was received at the RO on October 14, 1980.  The 
Veteran appealed that decision by requesting an initial 
rating higher than 20 percent.  In June 2003, the RO granted 
a 40 percent rating for this disability from May 14, 2001, 
since this was the date the Veteran first met the criteria 
for a 40 percent rating under applicable criteria.  
Therefore, the 20 percent rating remained in effect for the 
period from October 14, 1980, until May 13, 2001.  In a VA 
Form 9 (Substantive Appeal) filed in June 2003, the Veteran 
limited his appeal by requesting that the 40 percent rating 
be assigned from the initial grant of service connection on 
October 14, 1980.  Therefore, the Board must adjudicate the 
claim of entitlement to an initial disability rating higher 
than 20 percent for residuals of bladder cancer prior to May 
14, 2001.  

Next, the Board notes that in June 1990 the Veteran requested 
a disability rating higher than 30 percent of his service-
connected PTSD.  Eventually the RO assigned a 70 percent 
disability rating for his PTSD, effective March 25, 1998.  
The Veteran has filed an appeal by requesting an effective 
date earlier than March 25, 1998, for the assignment of the 
70 percent rating.  

The claim for service connection for a neurological disorder 
involving pain and numbness of the hands and legs, as well as 
the claim for service connection for a neurological disorder 
involving dizziness, fatigue, memory loss, and loss of 
concentration, both claimed to be related to exposure to 
herbicides, are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 14, 2001, no evidence shows that the Veteran 
experienced frequent daytime voiding with intervals less than 
one hour, or awakening to void five or more times per night, 
or that he experienced urinary leakage requiring the wearing 
of absorbent materials which must be changed two to four 
times per day.

2.  An April 1990 Board decision assigned a 30 percent 
disability rating for the Veteran's service-connected PTSD.

3.  In June 1990, the Veteran requested increased 
compensation benefits for his service-connected PTSD.

4.  It was not factually ascertainable that his PTSD met the 
criteria for a 70 percent disability rating until March 25, 
1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
20 percent for residuals of bladder cancer prior to May 14, 
2001, have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); §§ 4.1-4.14, 4.115, Diagnostic Code 7528 (2008).

2.  The criteria for an effective date earlier than March 25, 
1998, for the assignment of a 70 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  These duties 
must be satisfied before the Board is able to adjudicate the 
Veteran's claim on the merits. 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Letters satisfying the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in December 1998, January 1999, February 2003, May 
2003, April 2004, and June 2006.  The initial letters 
informed him of the evidence required to substantiate his 
underlying claim for service connection for bladder cancer 
and a higher rating for PTSD, since his claims for initially 
arose in that context.  And after his claims were granted - 
in that service connection was granted for residuals of 
bladder cancer and a 70 percent rating assigned for PTSD -
from which he appealed the initial 20 percent rating assigned 
for his bladder cancer prior to May 14, 2001, as well as the 
effective date of March 25, 1998, for the 70 percent rating 
assigned for his PTSD - subsequent letters informed him of 
the evidence required concerning these downstream issues.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007);see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(indicating that in cases, as here, where the claim arose in 
another context - namely, the Veteran trying to establish 
his underlying entitlement to service connection - and this 
claim since has been granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled).  

The claims were also readjudicated in a supplemental 
statement of the case (SSOC) issued in March 2009 after the 
Veteran received proper notice.  As such, the Veteran was 
given an opportunity to participate effectively in the 
adjudication of the claims.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In sum, VA has 
fulfilled its duty to notify the Veteran under the VCAA.  And 
since the appellant has successfully substituted herself as 
the claimant in this case following the Veteran's death, she 
is deemed to have been aware of both notice letters.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).  
The RO and AMC, on remand, obtained all pertinent records 
that he and his representative identified.  He was not, 
however, provided a more recent examination in connection 
with either claim.  Specifically, a claim for an earlier 
effective date does not meet the statutory requirements for 
entitlement to a VA examination or medical opinion.  
See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 
3.159(c)(4)(A) - (C) (2008).  And since his increased rating 
claim for his bladder cancer pertains only the period of time 
prior to May 14, 2001, a recent VA examination could provide 
no probative evidence on this issue.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher 
than 20 Percent for Residuals of Bladder 
Cancer Prior to May 14, 2001

The record shows that the Veteran was diagnosed with 
papillary carcinoma of the urinary bladder in 1973.  In 
November 1973, the tumor was resected but the Veteran 
continued to suffers from symptoms involving urinary 
frequency and occasional incontinence.  So in October 1980 he 
filed a claim for service connection for residuals of bladder 
cancer.  The RO initially denied his claim in June 1981.  The 
Veteran appealed that decision. 

In March 2001, the RO granted service connection for 
residuals of bladder cancer, since medical evidence indicated 
that his cancer was related to his prior exposure to 
herbicides during his military service in Vietnam.  The RO 
assigned an initial 20 percent rating for this disability 
from October 14, 1980 - the date of claim.  The Veteran 
appealed the RO's assignment of the initial 20 percent 
rating.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging," with equal consideration for the entire 
body of evidence.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Indeed, the RO eventually assigned stated ratings for this 
disability by assigning a 40 percent disability rating from 
May 14, 2001.  However, since the Veteran limited his appeal 
by requesting only that the 40 percent rating be assigned 
back to October 14, 1980, the Board need only consider 
whether the Veteran is entitled to an initial rating higher 
than 20 percent for his residuals of bladder cancer for the 
period prior to May 14, 2001.  In other words, the issue 
concerning the propriety of the 40 percent rating assigned 
since May 14, 2001, is not on appeal.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Residuals of bladder cancer is rated under Diagnostic Code 
(DC) 7528 for malignant neoplasms of the genitourinary 
system.  38 C.F.R. § 4.115b, DC 7528.  

In this regard, as a preliminary matter, the Board notes that 
effective February 17, 1994, VA revised the criteria for 
diagnosing and evaluating genitourinary disabilities.  59 
Fed. Reg. 2,523 (1994).  After reviewing the regulations in 
effect at the time of the Veteran's claim and the changes 
effective February 17, 1994, the Board finds that the 1994 
amendments did not substantially change the criteria 
pertinent to the Veteran's disabilities and thus were not 
substantive in nature.  As such, the amendment does not 
impact the consideration of this claim.  Accordingly, the 
Board finds that there is no prejudice to the Veteran in 
adjudicating his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

This code provision provides that malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
A note to this provision indicates that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedures, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration of 
six (6) months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of § 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, the rating will be based on 
residuals of the disorder, to include voiding dysfunction or 
renal dysfunction, whichever is predominant.  

In this case, since the Veteran's cancer was surgically 
removed in November 1973, approximately seven years before he 
filed a claim for service connection, with no evidence of any 
reoccurrence or metastasis, a 100 percent rating is not 
appropriate.  Therefore, this disability is properly rated on 
the basis of voiding dysfunction or renal dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  A 60 percent 
evaluation is assigned when these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day; a 40 percent 
evaluation is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day; and a 20 percent evaluation contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent evaluation contemplates a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night; a 20 percent evaluation 
contemplates daytime voiding interval between one and two 
hours, or awakening to void three to four times per night; 
and a 10 percent evaluation contemplates daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  38 C.F.R. § 4.115a.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the Veteran's disability due to residuals of 
bladder cancer for the entire period prior to May 14, 2001.  
The Board has reviewed numerous VA treatment records, private 
treatment records, VA examination reports, and the Veteran's 
own statements, none of which indicates that he experienced 
frequent daytime voiding with intervals less than one hour, 
or awakening to void five or more times per night, or that he 
experienced urinary leakage requiring the wearing of 
absorbent materials which must be changed two to four times 
per day.  In fact, it was not until May 14, 2001, when the RO 
received the Veteran's VA Form 21-4138, Statement in Support 
of Claim, in which he indicated that he voids at least every 
hour and awakens at least five times each night to void.  In 
other words, May 14, 2001, is the date the evidence first 
shows that the Veteran's disability involving residuals of 
bladder cancer meets the criteria for a 40 percent rating.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial rating higher than 20 percent for the Veteran's 
disability involving residuals of bladder cancer for the 
entire period prior to May 14, 2001.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.

III.  Entitlement to an Effective Date 
Earlier Than March 25, 1998, for the 
Assignment of a 70 Percent Rating for PTSD

Service connection has been established for PTSD, which was 
initially rated as 10 percent and 30 percent disabling.  On 
June 6, 1990, the Veteran testified at a VA personal hearing 
that his PTSD had worsened, which the RO accepted as a claim 
for increased compensation benefits.  In February 1991, 
however, the RO denied the Veteran's claim.  Following an 
appeal, a June 1999 rating decision assigned a 70 percent 
rating for his PTSD.  Rather than granting the 70 percent 
rating back to the June 1990 date of claim, however, the RO 
assigned an effective date of March 25, 1998, since this was 
the date the RO determined that the Veteran first met the 
criteria for a 70 percent disability rating.  The Veteran now 
wants an effective date earlier than March 25, 1998, for the 
70 percent rating.  For the reasons set forth below, however, 
the Board finds no basis to grant this request.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R.   § 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Thus, under Harper, three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Determining the appropriate effective date for an increased 
rating under the effective date regulations thus involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See Id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

In this case, the Board issued a decision in April 1990 in 
which it granted a 30 percent disability rating for the 
Veteran's service-connected PTSD, effective February 3, 1988.  
That decision is final in the absence of clear and 
unmistakable error. 38 U.S.C.A. § 7104 (West 2002).  In June 
1990, just two months after that decision was issued, the 
Veteran testified at a VA personal hearing that his PTSD has 
increased in severity, which the RO considered as a claim for 
increased compensation benefits.  In February 1991, the RO 
initially denied the Veteran's claim and continued the 30 
percent rating.  After considering additional evidence, 
however, the RO granted an increased rating of 70 percent for 
the Veteran's PTSD, effective March 25, 1998.

In that decision, the RO determined that the Veteran's PTSD 
first met the criteria for a 70 percent disability rating 
under the general rating formula for mental disorders on 
March 25, 1998.  Under these criteria, a 70 percent rating is 
assigned where PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

After carefully reviewing the evidence of record, the Board 
finds no basis to assign an effective date earlier than March 
25, 1998.  First, the Veteran needs to understand that the 
April 1990 Board decision that assigned a 30 percent rating 
for his PTSD is final.  In other words, he did not request 
reconsideration of that Board decision or appeal it to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7103, 7252, 7266; 38 C.F.R. § 20.1000, 20.1100(b).  
Accordingly, the April 1990 Board decision became final and 
binding on him under the law and regulations then in effect.  
38 U.S.C.A. §§ 7104(b); 38 C.F.R. § 20.1100(a).  And since 
that decision is final and binding, the effective date for 
the 70 percent rating cannot go back prior to the April 1990 
Board decision.

Indeed, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
Veteran "first sought to reopen his claim"). Accordingly, the 
Veteran is not entitled to an effective date prior to the 
April 1990 Board decision.

Next, the Board points out that the Veteran's claim for 
increased compensation benefits following the April 1990 
Board decision is considered to be June 6, 1990 - the date of 
his hearing in which he indicated that his PTSD has worsened.  
The Board emphasizes, however, that it is not factually 
ascertainable that his PTSD met the criteria for a 70 percent 
rating either on that date or during the relevant prior 
period between the April 1990 Board decision and the date of 
claim on June 6, 1990.  Indeed, there is no evidence that his 
PTSD met the criteria for a 70 percent rating until March 25, 
1998.  

The only relevant evidence for consideration prior to March 
25, 1998, includes an August 1990 letter from a counselor at 
the Vet Center, as well as two VA psychiatric examination 
reports dated in October 1990 and November 1991, none of 
which demonstrate that the Veteran's PTSD met the criteria 
for a 70 percent rating.  The August 1990 letter from a VA 
counselor merely states that the Veteran has been receiving 
treatment at the Vet Center since 1980 for PTSD and 
depression, but does not describe the severity of his 
psychiatric symptoms.  This letter, therefore, provides no 
basis for an earlier effective date. 

The October 1990 VA psychiatric examination report also 
reflects that the Veteran was functioning at a relatively 
high level.  During the interview, the Veteran reported that 
he lives with his wife and their three children.  He also 
reported that he does not work and spends his days watching 
television.  However, he would take his three children to 
school and pick them up.  His subjective complaints included 
depression, anxiety, and social isolation.  A mental status 
examination showed that the Veteran was neatly dressed and 
related well.  He displayed a controlled tension and had no 
motor abnormalities.  His mood was neutral, his speech was 
normal, and his affect was of a wide range.  There was no 
evidence of perceptual disturbance, he appeared well 
oriented, and he had no trouble with either recent or remote 
memory.  He was able to name the last four presidents 
accurately and quickly.  He could also to serial-3 
subtractions quickly and accurately, with only one brief 
hesitation between 11 and 8.  The examiner concluded that the 
Veteran's PTSD was only moderate in degree, since he seemed 
to be under good control.

The November 1991 VA psychiatric examination report shows 
only a slight worsening of symptoms.  When asked, however, 
the Veteran reported that he felt about the same since his 
last examination.  During the interview, the examiner noted 
that the Veteran was generally quite cooperative and 
responsive to questions but would occasionally appear 
histrionic.  He reported that he was employed and had no 
psychiatric admissions since his last examination.  Although 
he reported that his recent and remote memory were impaired, 
a mental status examination revealed that he could correctly 
recall two or three objects he was asked to remember.  In 
addition, he performed serial-7 subtractions flawlessly, and 
his fund of general information was satisfactory.  He was 
also able to abstract a given proverb.  The only difference 
during this examination was that the Veteran reported 
suicidal and homicidal ideation, as well as both auditory and 
visual hallucinations.  But testing showed that his judgment 
was intact.  The diagnosis was simply PTSD. 

These two VA examination reports do not indicate that the 
Veteran's PTSD met the criteria for a 70 percent rating.  In 
particular, neither report showed any significant impairment 
in cognitive abilities or affect which would cause any 
significant occupations or social impairment.  Indeed, the VA 
examiner in October 1990 characterized the Veteran's PTSD as 
only "moderate" in degree.  The Veteran also displayed 
appropriate impulse control, had good personal hygiene, and 
did not appear to be unable to adapt to stressful 
circumstances (including work or a work-like setting).  And 
since the these reports indicate that the Veteran was living 
with his wife and three children, an inability to establish 
and maintain effective relationships has not been shown.  In 
short, neither VA examination report shows that the Veteran's 
PTSD meet the criteria for a 70 percent disability rating.  

Indeed, it was not until March 25, 1998, that the Veteran 
sought treatment for a worsening of his PTSD symptoms.  
Simply stated, there is no medical evidence that the 
Veteran's PTSD met the criteria for a 70 percent rating prior 
to March 25, 1998.  As a result, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an effective date earlier than March 25, 1998, for the 
assignment of a 70 percent rating for PTSD, in turn meaning 
the benefit-of-the-doubt rule does not apply, and his claim 
for an earlier effective date must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating higher than 20 percent for residuals of 
bladder cancer prior to May 14, 2001, is denied.

An effective date earlier than March 25, 1998, for the 
assignment of a 70 percent rating for posttraumatic stress 
disorder is denied.

REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claim for service 
connection for a neurological disorder involving pain and 
numbness of the hands and legs, as well as the claim for 
service connection for a neurological disorder involving 
dizziness, fatigue, memory loss, and loss of concentration.  

Pursuant to the Board's May 2006 remand, the Veteran was to 
be afforded a VA neurological examination to determine 
whether he has neurological disorder, to include a disability 
manifested by numbness and pain of the hands and legs, 
dizziness, fatigue, memory loss, and loss of concentration, 
secondary to exposure to herbicides.  The examiner was 
instructed to review the entire claims file, including 
medical opinions by Drs. Jansen, Lax, and Tenzer.  This 
examination took place in January 2007.  However, the 
examiner indicated that he did not review the entire claims 
file, as directed, because he was only provided with volume 
7.  In other words, the examiner was not provided with the 
six other volumes which make up the claims file in this case.  

Based on his limited review of the record, the examiner 
opined that the Veteran's "peripheral neuropathy is at least 
as likely as not associated to Agent Orange exposure, 
especially if symptoms started with[in] the first 2 years of 
exposure, as it seems to be thee case in [the Veteran's] 
claim."  The problem with this opinion, which is certainly 
favorable to the Veteran's claim, is that there is no medical 
evidence that the Veteran experienced peripheral neuropathy 
within two years of exposure to herbicides.  In other words, 
the examiner's failure to review the entire claims file 
significantly limits the probative value of his opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(indicating that, while the Board may not reject a supporting 
medical nexus opinion solely on the basis that the commenting 
physician did not review the claims file, the Board may 
discount the probative value of the opinion where it fails to 
address relevant facts and circumstances that, if considered, 
might change the outcome of the opinion).  Thus, another 
remand is required so that the VA examiner can provided 
another medical opinion based on a review the claims file.  
This remand is required to ensure compliance with the Board's 
prior remand directives.  Stegall v. West, 11 Vet. App. 268, 
270 (1998), (holding that a remand by the Board imposes upon 
the Secretary of VA a concomitant duty to ensure compliance 
with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an 
appropriate VA examiner-preferably the one 
who conducted the VA January 2007 
examination, if available - to determine 
the nature and etiology of the Veteran's 
disability manifested by numbness and pain 
of the hands and legs, dizziness, fatigue, 
memory loss, and loss of concentration, if 
any. The examiner is requested to review 
all 7 volumes of the claims file, 
including (i) Dr. Jansen's September 1983 
opinion indicating possible impairment in 
attention and concentration due to dioxin 
exposure; (ii) Dr. Lax's September 1987 
opinion indicating dioxin effects on the 
Veteran's central nervous system; and 
(iii) Dr. Tenzer's May 1995 opinion that 
the Veteran has Neuropathy of the arms and 
legs secondary to Agent Orange.  The 
examiner should also note when the 
Veteran's symptoms began, as documented in 
the claims file.  In doing so, the 
examiner must acknowledge and discuss the 
Veteran report as to the onset of the 
condition.

If another examination is deemed 
necessary, all necessary tests should be 
conducted.  If a neurological disability 
or peripheral neuropathy is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the Veteran's neurological 
disability was caused by or aggravated by 
exposure to Agent Orange or other 
herbicides in service.  

In addition, the examiner should address 
the Veteran's complains of dizziness, 
fatigue, loss of memory, and loss of 
concentration to determine if these are 
manifestations of a neurological 
disability, or manifestations of the 
Veteran's PTSD or other anxiety disorder.  
A complete rationale for any opinion 
offered should be included.

2.  Then readjudicate the appeal.  If 
either claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


